DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 30 March 2021. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-part sun gear comprising a main body part and first and second thrust washers (claim 12; figures 7 and 8 show a washer 20, but this is specifically described in paragraph [0046] as a part of the multi-part first or second counter bearing part 10 or 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The disclosure is objected to because of the following informalities: reference numerals 40 (fig. 9) and 60 (fig. 10) are not described in the specification.  
Appropriate correction is required.


Claim Objections

Claim 19 is objected to because of the following informalities:  in claim 19, the first two occurrences of “surface” should be --surfaces--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al., CN 212564343.

	Yi et al. shows a counter bearing part 11 for axially supporting a sun gear 6 in figures 1 and 4.
	A first or a second counter thrust surface, the face of plate 11 shown in figure 4, is for axially supporting the sun gear 6 at a first thrust surface (the right axial end of sun gear 6 as shown in fig. 1) or at a second thrust surface, respectively.
	The first or second counter thrust surface (11) has a thrust generating geometry 111 that is configured, by including radial “oil guide grooves” 111 and “anti-rotating buckle” 110 to ensure relative rotation between 11 and sun gear 6, to build up a lubrication fluid film between the first or second counter thrust surface of the counter bearing part and the first thrust surface or the second thrust surface of the sun gear during rotation of the sun gear.
(claim 6)

	The first or second counter thrust surface (11) comprises a plurality of radially disposed grooves 111 for supplying lubricating oil to the first or second thrust surface, respectively.
(claim 8)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonov, U. S. Patent 5,263,906 in view of Chen et al., U. S. Patent 8,062,165.

	Antonov shows a sun gear 51 for use in a planetary gear system 49 in figure 8.
	The sun gear 51 comprises a helical toothing (col. 15, line 67).
	A first and second thrust surface are configured to axially support the sun gear 51 at a first and second counter thrust surface, respectively.  Column 10, lines 11-16 and figure 14 show a first thrust surface of sun gear 51 axially supported at a first counter thrust surface on axial thrust bearing 57.  Column 13, lines 10-15 describe a situation in which a second thrust surface of the sun gear 51, toward the end opposite the first end with the first thrust surface, is axially supported on a second counter thrust surface on an axial thrust bearing 60.
(claim 1)

	Antonov shows a bearing arrangement for supporting a sun gear 51 in figure 8.
	A sun gear 51 comprises a helical toothing (col. 15, line 67) and a first and a second thrust surface (right axial end and axial surface recessed from the left-most axial end, respectively) which are configured to axially support the sun gear 51 at a first and a second counter thrust surface (on axial thrust bearings 57 and 60), respectively.
	A first counter bearing part 57 comprises the first counter thrust surface for axially supporting the sun gear 51 at the first thrust surface.
	A second counter bearing part 60 comprises the second counter thrust surface for axially supporting the sun gear 51 at the second thrust surface.
	One of the following have a thrust generating geometry:
	the first and second thrust surface,
	the first thrust surface and the second counter thrust surface,
	the second thrust surface and the first counter thrust surface,
	the first counter thrust surface and the second counter thrust surface, or
	the first and second thrust surface and the first and second counter thrust surface.
	The thrust generating geometry is configured to build up a lubrication fluid film between the first thrust surface and the first counter thrust surface and between the second thrust surface and the second counter thrust surface during rotation of the sun gear.
(claim 11)

	Antonov does not disclose the first and second thrust surface have a thrust generating geometry configured to build up a lubrication fluid film, the thrust surfaces comprising a plurality of radially disposed grooves, two of the four or all four thrust surfaces having a thrust generating geometry, nor the sun gear comprising a main body with two thrust washers.

	Chen et al. shows a gear 20 for use in a planetary gear system in figures 2, 3, and 5, the gear comprising a helical toothing (col.3, line 53). First and second thrust surfaces, formed by spokes 48 on each washer 42, are configured to axially support the gear 20 at a first and second counter thrust surface on opposing faces of element 16, respectively.
	The first and second thrust surface 48 have a thrust generating geometry, surface grooves 46, that is configured to build up a lubrication fluid film between the first thrust surface 48 and the first counter thrust surface (16) and between the second thrust surface 48 and the second counter thrust surface (16) during rotation of the gear 20.  Column 3, lines 59-67 describe “It will be appreciated that the outer race and washer assembly 40 provides improved lubrication of the planet or pinion gears 20 of a planetary gear assembly 10. First of all, the surface grooves 46 on the washer or disc 42 act as a centrifugal pump to draw lubricating fluid through and out of the needle bearing assemblies 22. Second of all, the fluid film between the washer or disc 42 and planet carrier 16 provides a hydrodynamic effect that separates these surfaces, thereby reducing wear and improving sliding friction.”
(claim 1)

	The first and/or second thrust surface comprises a plurality of radially disposed grooves for supplying lubricating oil to the first and second thrust surface, respectively.
(claim 3)

	Since the first thrust surface 48 and the second thrust surface 48 have a thrust generating geometry 46, one of the following have a thrust generating geometry:
	the first and second thrust surface 48,
	the first thrust surface and the second counter thrust surface,
	the second thrust surface and the first counter thrust surface,
	the first counter thrust surface and the second counter thrust surface, or
	the first and second thrust surface and the first and second counter thrust surface.
	The thrust generating geometry 46 is configured to build up a lubrication fluid film between the first thrust surface 48 and the first counter thrust surface (16) and between the second thrust surface 48 and the second counter thrust surface (16) during rotation of the gear (col. 3, lines 59-67).
(claim 11)

	The gear 20 has a multi-part structure comprising a main body part 20 and first and second thrust washers 42 (fig. 2).
	The first thrust washer 42 (right side) comprises the first thrust surface, and the second thrust washer (left side) comprises the second thrust surface.
	The main body part 20 comprises the helical toothing.
(claim 12)

	The first and second thrust washers 42 are each disposed on a side of the main body part 20 along an axial direction of the gear opposite the first and second counter thrust surface (16), respectively (fig. 2).
(claim 13)

	One or more of the thrust surfaces 48 and the counter thrust surfaces (16) having the thrust generating geometry 46 comprise a plurality of radially disposed grooves 46 for supplying lubricating oil to the respective thrust surfaces 48 or counter thrust surfaces (16).  Column 3, lines 13-14 describe the “washer or disc 42 includes a plurality of radial corrugations defined by grooves 46” and col. 3, lines 62-66 describe “surface grooves 46 on the washer or disc 42 act as a centrifugal pump to draw lubricating fluid…the fluid film between the washer or disc 42 and planet carrier 16 provides a hydrodynamic effect that separates these surfaces”.
(claim 16)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide thrust generating geometry on the first and second thrust surfaces of Antonov in view of Chen et al. to provide a thrust bearing suitable for use with high loads with lubricant provided between facing thrust surfaces to reduce wear and improve sliding friction (Chen et al., col. 3, lines 59-67).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of radial grooves in the thrust surfaces of Antonov in view of Chen et al. to effectively create a pump to supply lubricant between the thrust and counter thrust surfaces, thereby reducing wear and improving sliding friction (Chen et al., col. 3, lines 62-67).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sun gear of Antonov a main body part with two washers in view of Chen et al. to simplify providing desirable gear characteristics to the gear portion and desirable bearing characteristics to the thrust surfaces, such as surface finish and hardness for the main gear body and coatings for the washer thrust surfaces (Chen et al., col. 1, lines 41-48).

Allowable Subject Matter

Claims 2, 4, 5, 7, 9, 10, 14, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,368,528 (Farrell) November 1994 - a helical planet gear has a thrust washer bearing member on each end, with the bearing members each including a  groove to enhance film generation between the thrust washer bearing member and the planet gear.

U. S. Patent 5,527,229 (Ishihara et al.) June 1996 - a sun gear has helical toothing and first and second thrust surfaces to support the sun gear at first and second counter thrust surfaces (through needle bearings).

U. S. Patent 5,910,063 (Kato) June 1999 - a sun gear with a helical toothing and first and second thrust surfaces.

JP 2000-320649 (Kono et al.) November 2011 - a gear has a plain radial bearing with two integral plain thrust bearings form fitted.  The thrust bearings included radial lubricant grooves.

JP 2006-183702 (Tanaka et al.) July 2006 - " Since a fluid machine has a large axial load and is forced to operate for a long time, a sliding bearing is used as a thrust bearing. The thrust bearing is composed of an impeller, a disc-shaped thrust collar that is attached to the main shaft, rotates with the impeller, and the main shaft, and a stationary thrust pad bearing that supports the thrust collar. The cross sectional shape of the thrust pad bearing is generally an inclined plane pad bearing shown in FIG. 5, a Rayleigh step bearing shown in FIG. 6, and a taper land bearing shown in FIG. 7" (description of prior art)

U. S. Patent 7,686,727 (Hammill) March 2010 - "Sun gear 12 is contained axially by thrust bearings 25 and 26. Bearings 25 and 26 serve as friction reducing devices for the axial thrust loading upon sun gear 12 due to the action of meshing helical gears 12 and 15."

U. S. Patent 10,215,271 (Grimm) February 2019 - "Due to the different rotational speeds of first sun wheel 32 and second sun wheel 22 of planetary gear 10 during the operation of planetary gear 10, the penetrating lubricant is drawn between the mutually facing end faces of first sun wheel 32 and second sun wheel 22 and there forms a lubricating film. This produces a pressure in the axial direction, which forms the hydrodynamic axial bearing."

U. S. Patent 10,948,071 (Meyer) March 2021 - disks mounted on either side of a planet gear are sectored to create hydrodynamic axial bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659